Ireland, J.
(dissenting, with whom Lynch and Fried, JJ., join). I agree with both courts below, which concluded that the decision filed here did not constitute a final action. I would uphold a constructive grant for the applicants because a decision, although timely filed, is not a “final action” for the purposes of G. L. c. 40A, § 9, unless the special permit granting authority (SPGA) provides supporting reasons.
The clear statutory language directs a SPGA to provide reasons for its decision. “The [SPGA] shall cause to be made a detailed record of its proceedings, indicating the vote of each member upon each question . . . and setting forth clearly the reason for its decision and of its official actions . . . .” G. L. c. 40A, § 9. Newton’s SPGA failed to comply with § 9 by submitting a decision containing reasons that completely contradicted its decision.
Our recent interpretation of G. L. c. 40A, § 9, also compels me to conclude that the statute requires reasons to be filed with the SPGA’s decision and provides for a constructive grant if they are not. As the court concedes, our precedent has supported the position that reasons should be filed along with the board’s decision. See ante at 731, citing Security Mills Ltd. Partnership v. Board of Appeals of Newton, 413 Mass. 562 (1992); Capone v. Zoning Bd. of Appeals of Fitchburg, 389 Mass. 617 (1983); Lane v. Selectmen of Great Barrington, 352 Mass. 523 (1967).
In Building Inspector of Attleboro v. Attleboro Landfill, Inc., *734384 Mass. 109, 112 (1981), we concluded that the decision filed with the town clerk constitutes a “final action.” Unlike the court, I read the Attleboro casé to require that reasons also must be filed within ninety days from the public hearing. There, we noted that final action means “the last or ultimate act of the planning board in relation to the application for a special permit.” Id. at 111. Given that the statute requires the SPGA to state the reasons for its conclusion, a decision filed without reasons cannot be said to be the last act of the board, and, therefore, it cannot constitute a final action. Because a special permit is constructively granted if the SPGA does not file a final action within ninety days of the public hearing, see G. L. c. 40A, § 9, failure to provide reasons with a decision within that time period results in a constructive grant.
This conclusion is consistent with the policies behind the special permit process. The final action requirement is aimed at two concerns: ensuring that SPGAs act promptly and allowing applicants to appeal SPGA decisions. See Capone v. Zoning Bd. of Appeals of Fitchburg, supra at 623 (purpose of zoning provision identical to § 9 is to “induce the board to act promptly”); Building Inspector of Attleboro v. Attleboro Landfill, Inc., supra at 112 (discussing appealability). As to the first concern, allowing a SPGA to submit a final action without requiring reasons to be attached undermines the Legislature’s preference for timely decisions, which is embodied in § 9, and it invites abuse by permitting an SPGA to avoid revealing its rationale until it is forced to do so.
As to the second concern, an applicant relies on the decision to form the basis for an appeal. The statute’s constructive grant provision is designed for cases like the present one, where the SPGA filed a decision on time, but the decision as filed did not enlighten the applicant, or the public, or a reviewing court as to why the board reached its conclusion. As the Appeals Court noted, “any appeal [from a decision without reasons attached] becomes an expensive, time consuming, empty gesture requiring a remand to the permit granting authority for a statement of reasons showing that the denial was not based upon a legally untenable ground, all of which could be followed by yet another appeal.” Aldermen of Newton v. Maniace, 45 Mass. App. Ct. 829, 833 (1998). The applicant might have to choose between waiting to discover reasons filed subsequent to the decision, if they are submitted at all, or suing to force the SPGA to supply reasons.
*735The cure proposed by the court is no cure at all and, in fact, invites abuse. The court states that the proper procedure for an applicant to follow is to request a remand to the SPGA so that the SPGA may file the statutorily required statement of reasons. No time limitation applies, and so the result is that the applicant may have to wait a further many months before having the statement of reasons the Legislature wanted the applicant to have. Together with the time consumed in bringing the case to court and obtaining the remand order in the first place, the time elapsed may be very long indeed. The court is undisturbed by this outcome, and does not seem to notice it. It is an outcome plainly at odds with the Legislature’s purpose in enacting G. L. c. 40A, § 9, and the court offers no reasons of policy for allowing applicants to be mistreated in this way.
Section 9 was designed to prevent the conduct exhibited by the SPGA in this case, and, therefore, I would uphold the decisions of the Superior Court granting the special permit to the applicants.